 

eWELLNESS HEALTHCARE CORPORATION AND BISTROMATICS INC LICENSING AGREEMENT
ADDENDUM

 

This Addendum (this “Addendum”) is made and entered into effective as of
September 30, 2014 (the “Effective Date”) by and between:

 

A. eWellness Healthcare Corporation (“EWC”), a Company organized under the laws
of the State of Nevada, principal place of business located at 11825 Major
Street, Culver City, California 90230 89074-7722 USA and

 

B. Bistromatics, Inc., (“BI”), a Canadian corporation having an address at 8
York Street Second Floor, Ottawa, ON K1S 5SS8 Canada.

 

Each may be referred to herein as a “Party” or, collectively, the “Parties.”

 

The Parties to the June 23, 2014 Agreement hereby agree to extend the $20,000
licensing fee payment by EWC to BI until December 31, 2014.

 

1.1Entire Agreement. This Addendum, including all exhibits to the June 23, 2014
Agreement, which are hereby incorporated by reference, represents the entire
agreement between the parties relating to its subject matter and supersedes all
prior representations, discussions, negotiations and agreements, whether written
or oral.     1.2Authority to Execute; Counterparts. Each of the undersigned
represents and warrants that he/she has the right, legal capacity and authority
to enter into this Agreement and that the execution of this Agreement has been
authorized by the party on whose behalf the undersigned is executing this
Agreement. This Addendum may be signed in counterparts which taken together
shall constitute one document.

 

Bistromatics, Inc.   eWellness Healthcare Corporation           By: /s/ Curtis
Hollister   By: [image_002.jpg]   Curtis Hollister, CMO     Douglas MacLellan,
Chairman & Secretary

 

 

 

 